DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
Status of Claims
This action is in reply to the amendment filed 1 July 2022.
Claims 1, 11, 19, and 25-27 have been amended and are hereby entered.
Claim 28 has been added.
Claims 1-11, 19, and 21-28 are currently pending and have been examined. 

Response to Amendment and Arguments
Claim Objections
Claims 25-27 were objected to because of informalities. Claims 25-27 have been amended and accordingly, the objection is withdrawn.  
Claim Rejections - 35 USC § 112
Claim 20 was rejected under 35 U.S.C. 112(b) as being indefinite. Applicant has cancelled Claim 20 and the 35 U.S.C. 112(b) rejection is moot.  
Claim Rejections - 35 USC § 101
 Claims 19-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The Applicant has amended claim 19, however, the amendment does not overcome the rejection, as detailed in the provided 35 U.S.C. 101 rejection.  
Specifically, the Applicant has argued that the features are not abstract and cannot be performed in the human mind.  
The examiner disagrees and provides and example in which the abstract idea could be performed by a human in the rejection below.  Specifically, the examiner notes that a human could identify the roadway hazard, calculate a roadway item risk value and compare against a risk threshold and calculate an avoidance path if the risk were above the threshold.  For example, humans can identify the roadway hazard as a child or a plastic bag.  Further, the human can determine that a child running in their lane of traffic would have a high risk value above their threshold and determine an avoidance path whereas a piece of plastic bag in their lane would have a lower risk value such that it is below their threshold and would not determine an avoidance path.  The human could swerve to avoid the hazard or provide a hand signal, flashing lights, etc. to indicate an upcoming hazard in order to transmit the avoidance path (e.g. turn around) to another vehicle.
Nothing in the receiving data, identifying the hazard, calculating a risk value, and comparing the risk value against a threshold, and calculating an avoidance path, and displaying the avoidance path precludes the idea from practically being performed in the human mind.  
Specifically, “a sensor”, “a display”, “a processor” and “memory” are part of a generic computer (see instant paragraph [0030] and [0031[) or are simply employed as a tool to perform the collecting, receiving, comparing, calculating, displaying of the abstract idea. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is indicative that the abstract idea is not integrated into a practical application (See MPEP 2106.05(f)). 
Further, the additional recited limitations of receiving location information, receiving positional data, receiving environmental data, receiving operation data and displaying the avoidance path amount to necessary data outputting and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. The courts have found these activities to be insignificant extra-solution activity which fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
Finally, simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality (i.e. a sensor, display, processor, and memory.) to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))). For the above reasons and the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 19 fail to amount to an inventive concept.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see page 8 of the Amendment and Remarks, filed 1 July 2022, with respect to the rejection(s) of claim(s) 1-11, 19-27 under 35 USC § 103 have been fully considered and in view of the amendment, are persuasive in part.  Accordingly, the previous 35 USC § 103 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference of Pipe et al (US PG Pub. 2021/0049908 in combination with Kundu.
The examiner disagrees with the Applicants assertion that Kundu is silent on the claimed feature of “a roadway item risk value”.  Kundu teaches a roadway item risk value (see at least Figure 33 and [0134-0135] wherein it is determined if the depression size is either class 1 (too big) or class 2 (medium) and the depth is class 1 (too deep) then it is above a threshold and requires steering control (an avoidance path).  Further, the examiner notes there must be a numerical value of a threshold for what is classified as too deep or too big which meets the Applicant’s limitation of roadway item risk value and risk threshold.  “for example, the vehicle controller can classify the depression into one or more types, and then control at least one of speed, suspension, or steering of the vehicle accordingly. In an example implementation, depressions can be classified based on depression depth (too deep, intermediate, shallow or other in accordance with the desired implementation) and/or depression size (e.g., big, medium, small, or other in accordance with the desired implementation), and distance (near, far, as set in accordance with the desired implementation)…For example, if an incoming depression is classified as being large and deep, the depression can be considered to be dangerous, and thus the speed of the vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver if such can be conducted safely).
Kundu further discloses that based on the calculated avoidance path, dynamically modifying a path of the vehicle to avoid colliding with the at least one roadway hazard (Kundu “detect candidate depressions in the roadway in real time and adjust the control of the vehicle system according to the detected depressions.” Abstract and “the depression can be considered to be dangerous, and thus… the steering is controlled to execute a lane change or other evasive maneuver…” see [0135] and also [0164], Figure 33).
The examiner notes that Kundu does not teach the display of the avoidance path and relies upon newly cited Pipe et al. to disclose this feature.  Further, Pipe also teaches comparing the roadway item risk value to a risk threshold and calculating an avoidance path (see at least Pipe [0083]).  


Claim Interpretation
The examiner notes that claims 1 include contingent limitations of “if”.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP § 2143.03. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10, 19, 22-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a risk value" in line 6.  Claim 9 depends from claim 1 which recites “a roadway item risk value”.  It is unclear if the “risk value” is the same risk value “roadway item risk value” recited in claim 1. 
Claim 9 recites the limitation "the risk value" in line 7.  Claim 9 recites “a risk value” and claim 1, from which claim 9 depends, recites “a roadway item risk value”.  It is unclear if the “the risk value” refers back to the risk value of claim 9 or claim 1.
Claim 9 recites “a risk threshold” in line 7.  Claim 9 depends from claim 1 which recites “a risk threshold”.  It is unclear if the “risk threshold” of claim 9 is the same risk value “risk threshold” recited in claim 1.  Further, it is unclear if the step of comparing the risk value against the risk threshold of claim 9 is the same step as the comparing of the roadway item risk value against the risk threshold as claimed in claim 1.  
Claim 9 recites “a roadway hazard” in lines 8-9.  Claim 9 depends from claim 1 which recites “at least one roadway hazard”.  It is unclear if the “roadway hazard” of claim 9 is the same risk value “at least one roadway hazard” recited in claim 1.  
Claim 10 recites the limitation "the risk value" in line 1.  Claim 10 depends from claim 9 which depends from claim 1.  Claim 9 recites “a risk value” and claim 1recites “a roadway item risk value”.  It is unclear if the “the risk value” of claim 10 refers back to the risk value of claim 9 or claim 1.
Claim 19 recites “the first vehicle” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “the map” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “the map” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “the map” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “the first vehicle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “the first vehicle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “a path” in line 2.  Claim 28 depends from claim 19 which recites “an avoidance path”.  It is unclear if the path recited in claim 28 is the same path as the avoidance path recited in claim 19.  The examiner will interpret the path to be the same as the avoidance path for purposes of examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-11 and 19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Regarding claims 11 and 19:
Step 1:  Claim 1 is directed to a computer-implemented method of detecting and avoiding at least one roadway hazard.  Claim 11 is directed towards a system for detecting a roadway hazard.  Claim 19 is directed towards a vehicle computer for detecting a roadway item as a hazard.  
Step 2A, prong 1:  
Claims 1, 11 and 19 recite the abstract concept identifying the at least one roadway hazard on a surface of a portion of the roadway, calculating a roadway item risk value and comparing the roadway item risk value to a risk threshold and calculating an avoidance path. 
The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components (i.e. a processor and memory coupled to the processor), a sensor and displaying an alternative route.   
With respect to claim 1, other than reciting “a sensor”, “display”, and “displaying the avoidance path”, nothing in the receiving data, identifying the hazard, calculating a risk value, and comparing the risk value against a threshold, and calculating an avoidance path, and displaying the avoidance path precludes the idea from practically being performed in the human mind.  
Similarly, in claims 11 and 19 other than reciting “processor”, “a memory” “a sensor”, “display”, and “displaying the avoidance path”, nothing in the receiving data, identifying the hazard, calculating a risk value, and comparing the risk value against a threshold, and calculating an avoidance path, and displaying the avoidance path precludes the idea from practically being performed in the human mind.  
These above steps fall into the mental processes grouping of abstract ideas as a human could identify the roadway hazard, calculate a roadway item risk value and compare against a risk threshold and calculate an avoidance path if the risk were above the threshold.  For example, humans can identify the roadway hazard as a child or a plastic bag.  Further, the human can determine that a child running in their lane of traffic would have a high risk value above their threshold and determine an avoidance path whereas a piece of plastic bag in their lane would have a lower risk value such that it is below their threshold and would not determine an avoidance path.  Further, in the case of claim 19, the human could swerve to avoid the hazard or provide a hand signal, flashing lights, etc. to indicate an upcoming hazard to transmit the avoidance path (e.g. turn around) to another vehicle.
A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); See MPEP 2106.  
Step 2A, prong 2: The claims recite elements additional to the abstract concepts.  However, these additional elements fail to integrate the abstract idea into a practical application. 
Claims 1, 11 and 19 recite “a sensor” and “a display” and claims 11 and 19 additionally recite “a processor” and “memory” which are part of a generic computer (see instant paragraph [0030] and [0031]).  The “sensor” simply employed as a tool to perform the collecting, receiving, comparing, calculating, displaying of the abstract idea.  Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is indicative that the abstract idea is not integrated into a practical application (See MPEP 2106.05(f)). Further, in the alternative, the receiving steps are interpreted as simply data gathering necessary to perform the mental steps outlined under prong 1.  
Claims 1, 11, and 19 recite the additional recited limitations of receiving location information, receiving positional data, receiving environmental data, receiving operation data and displaying the avoidance path. These additional elements amount to necessary data outputting and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. The courts have found these activities to be insignificant extra-solution activity which fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
Step 2B: Claims 1, 11 and 19 also recites training a sensor, display, processor, and memory. The examiner notes that simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).
For the above reasons and the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 11 and 19 fail to amount to an inventive concept.
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claims 2-10, and 21-28:
Dependent claims 2-10 and 21-28 only recite limitations further defining the mental process and recite further data transmitting (i.e. transmitting, collecting, extracting, evaluating, and generating information associated with the roadway item). These limitations are considered mental process steps and additional steps that amount to necessary data gathering or data output. See MPEP 2106.05(g). These additional elements fail to integrate the abstract idea into a practical application because they do not impose meaningful limits on the claimed invention.  As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-10, and 21-27 are not patent eligible.
The examiner notes claim 28 recites that the processor is configured to “dynamically modify a path of the first vehicle”.  As noted prior, “the first vehicle” does not have antecedent basis. Further, it is not clear that modification of the path of the first vehicle is the same as the avoidance path claimed in claim 19, and thus, the result of the comparison and calculation of the avoidance path.  The examiner believes that claim 28 intends to claim that the vehicle is controlled based on the calculated avoidance path to avoid colliding with the at least one roadway hazard.  The examiner suggests amending the independent claims to have a similar positive recitation of controlling the vehicle in response to the determinations made to overcome the 35 USC § 101 rejection.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 19-21, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kundu et al. (US PG Publication 2020/0250984, hereinafter “Kundu”) in view of Pipe et al. (US PG Pub. 2021/0049908, hereinafter “Pipe”).
Regarding claim 1, Kundu discloses a computer-implemented method associated with a vehicle on a roadway (Kundu, “a computer program, which can include instructions for determining a difference image for images of a roadway received from one or more cameras of a vehicle see [0008]) for detecting and avoiding at least one roadway hazard (Kundu, “..depression can be considered to be dangerous, and thus the speed of vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver…” see [0135]) comprising: 
receiving location information identifying the at least one roadway hazard on a surface of at least a portion of the roadway (Kundu “tracking system is used to predict the depression location 306” and “information such as the lane information, obstacle information, and other information may be provided into the system” see [0051, 0053]);
receiving positional data of the vehicle indicating a current position of the vehicle with respect to the roadway and to the at least one roadway hazard (see at least Kundu “ECU is connected to a map positioning unit 6 to receive signals from the map positioning unit 6. Those signals represent …the position of the vehicle on a map…lane information, and as applicable, one or more known depressions for a given roadway as received from a cloud system or other vehicles” [0136] and “The front radar 11f detects and locates other vehicles and pedestrians and provides signals representing positional relation between the vehicle and those objects” [139].); 
receiving, from at least one sensor connected to the vehicle, environmental data external to the vehicle (Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway); 
receiving operational data associated with the vehicle (Kundu vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]); 
based on location information, positional data, environmental data, and operational data associated with the vehicle, calculating a roadway item risk value (see at least Kundu which determines candidates and locations based on environmental conditions Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway and Figure 33 and [0134-0135] “for example, the vehicle controller can classify the depression into one or more types, and then control at least one of speed, suspension, or steering of the vehicle accordingly. In an example implementation, depressions can be classified based on depression depth (too deep, intermediate, shallow or other in accordance with the desired implementation) and/or depression size (e.g., big, medium, small, or other in accordance with the desired implementation), and distance (near, far, as set in accordance with the desired implementation)…For example, if an incoming depression is classified as being large and deep, the depression can be considered to be dangerous, and thus the speed of the vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver if such can be conducted safely…).
comparing the roadway item risk value to a risk threshold if the roadway item risk value exceeds the risk threshold, calculating and avoidance path and (See at least Kundu Figure 33 and [0134-0135] wherein it is determined if the depression size is either class 1 (too big) or class 2 (medium) and the depth is class 1 (too deep) then it is above a threshold and requires steering control (an avoidance path).  Further, the examiner notes there must be a numerical value of a threshold for what is classified as too deep or too big which meets the Applicant’s limitation of roadway item risk value and risk threshold.  “for example, the vehicle controller can classify the depression into one or more types, and then control at least one of speed, suspension, or steering of the vehicle accordingly. In an example implementation, depressions can be classified based on depression depth (too deep, intermediate, shallow or other in accordance with the desired implementation) and/or depression size (e.g., big, medium, small, or other in accordance with the desired implementation), and distance (near, far, as set in accordance with the desired implementation)…For example, if an incoming depression is classified as being large and deep, the depression can be considered to be dangerous, and thus the speed of the vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver if such can be conducted safely).
based on the calculated avoidance path, dynamically modifying a path of the vehicle to avoid colliding with the at least one roadway hazard (Kundu “detect candidate depressions in the roadway in real time and adjust the control of the vehicle system according to the detected depressions.” Abstract and “the depression can be considered to be dangerous, and thus… the steering is controlled to execute a lane change or other evasive maneuver…” see [0135] and also [0164], Figure 33).
Kundu discloses that at least a map is generated as the position of the vehicle is on the map [0136] “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and [126] e.g. “the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole…” [0126], or lane selection or steering control determination in [0134], [0135], and Figure 33); but does not explicitly disclose displaying a map or an avoidance path.  
  However, Pipe teaches displaying an avoidance path on a display within the vehicle (see at least [0030] “Moreover, the user interface 120 may display a route or an updated route of a path of the vehicle 102.”)  Further, Pipe also teaches comparing the roadway item risk value to a risk threshold and calculating an avoidance path (see at least Pipe [0083]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kundu by displaying the map as Pipe because it alerts the driver to upcoming hazards and enhances safety.  
Regarding claim 2, the combination of Kundu and Pipe discloses the method further comprising: transmitting the location information of the roadway hazard to at least one remote device (Kundu “management apparatus 102 functions as a cloud system that is implemented to record instances of depressions that are detected on roadways by one or more vehicle systems… The one or more vehicle systems can transmit such information via a network interface” [0145], [0146]); and transmitting the environmental data external to the vehicle to the at least one remote device  (Kundu “management apparatus 102…can be configured to receive locations of one or more candidate depressions on the roadway from one or more vehicles systems…and for weather conditions occurring for a location associated with a vehicle system ...(e.g. rain snow, darkness, fog, etc.)” [0163]).

Regarding claim 3, the combination of Kundu and Pipe discloses the method wherein the at least one remote device comprises at least one of: a mobile device, a vehicular computer, a personal computer, an electronic stop sign, a satellite, a central hub, and a server (Kundu, see 102,  “management apparatus 102 functions as a cloud system that is implemented to record instances of depressions that are detected on roadways by one or more vehicle systems… and for weather conditions occurring for a location associated with a vehicle system… The one or more vehicle systems can transmit such information via a network interface” [0145], example computing environment for management apparatus 102 seen in Figure 35 and described in part in [0151] which describes it may include vehicle devices, mobile devices, desktop computers etc.).

Regarding claim 4, the combination of Kundu and Pipe discloses the method wherein the at least one roadway hazard comprises at least one of: ruts, potholes, bumps, dips, cracks, stopped vehicles, pedestrians, bicyclists, malfunctioning traffic lights, weather hazards, road debris, and reckless drivers (Kundu “depressions such as potholes, road cracks and/obstacles such as vehicles or traffic poles, and so on.” [0051]).

Regarding claim 5, the combination of Kundu and Pipe discloses the method wherein the location information of the at least one roadway hazard is received from one or more position sensors connected to the vehicle (Kundu [0008], [0047] and [0051]), a remote server communicably coupled to the vehicle (Kundu 102), or another vehicle communicably coupled to the vehicle and traveling on the portion of the roadway (Kundu, see 101-1 through 101-3).

Regarding claims 6 and 25, the combination of Kundu and Pipe discloses the method wherein the positional data of the vehicle is received from at least one of: a LiDAR unit associated with the vehicle, a radar unit associated with the vehicle, a camera unit associated with the vehicle, or a GPS unit associated with the vehicle (Kundu, camera system, 301).

Regarding claims 7 and 26, the combination of Kundu and Pipe discloses the method wherein the operational data associated with the at least one vehicle includes at least one of: a speed indication, a braking indication, a gyroscope indication, an axle angle indication, and fuel usage data (Kundu;  vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]).

Regarding claims 8 and 27, the combination of Kundu and Pipe discloses the method wherein the environmental data external to the vehicle includes at least one of: an ambient temperature, an ambient pressure, an ambient humidity, a condition of the roadway, a wind speed, an amount of rainfall, an amount of snow, and an amount of ambient light (Kundu lightening conditions [0120]; weather conditions (e.g. rain snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway).

Regarding claim 9, the combination of Kundu and Pipe discloses the method wherein identifying the at least one roadway hazard comprises: 
collecting data associated with a roadway item (Kundu, [0051] images from camera system 301); 
extracting a set of features from the data associated with the roadway item (Kundu, [0051] “From the ROI, the roadway depression candidates such as potholes are extracted” and “a feature extraction module is utilized to conduct feature extraction and classification” [0107-0109]); 
evaluating the set of features using at least one machine learning model (Kundu “the disparity image 401-1 is generated by using a machine learning process received from a cloud system…” [0055] and “camera systems may be a single camera coupled with a machine learning process configured to generate difference images based on the images received from the single camera or multiple cameras [0143]); 
generating a risk value based on the evaluation of the set of features (“the distribution of intensity is analyzed” [0083] and [0086]);
comparing the risk value to a risk threshold (see [0083] “each of these features are compared with a specific threshold (e.g. calculated using previously analyzed data by statistical analysis”));
when the risk value exceeds the risk threshold, classifying the roadway item as a roadway hazard (see [0083] “Based on the specified threshold conditions, intensity classifier results will be used along with depth classifier results…” and “if the calculated disparity values are correct (verified using previously calculated thresholds), then they are designated as ‘valid pixels’…and if there an insufficient number of valid pixels…” leading “to false depth measurement and false detection.”[0086]. In addition, see [0109], [0123], specifically in context to thresholds as described in [0083] wherein the specific threshold is calculated using previously analyzed data by statistical analysis, e.g. similar in size and depth indicates classifying as pothole, see also Figure 33).

Regarding claim 10, the combination of Kundu and Pipe discloses the method wherein the risk value indicates a degree of similarity between the roadway item and a previously identified roadway hazard (see Kundu, [0109], [0123], specifically in context to thresholds as described in [0083] wherein the specific threshold is calculated using previously analyzed data by statistical analysis, e.g. similar in size and depth indicates classifying as pothole, see also Figure 33). 

Regarding claim 11, Kundu discloses a system comprising: 
at least one processor (Kundu, Figure 35, item 3510); and 
memory (Kundu, Figure 35, item 3515) coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 
receiving location information identifying the at least one roadway hazard on a surface of at least a portion of the roadway (Kundu “tracking system is used to predict the depression location 306” and “information such as the lane information, obstacle information, and other information may be provided into the system” see [0051, 0053]);
receiving positional data of the vehicle indicating a current position of the vehicle with respect to the roadway and to the at least one roadway hazard (Kundu “ECU is connected to a map positioning unit 6 to receive signals from the map positioning unit 6. Those signals represent …the position of the vehicle on a map…lane information, and as applicable, one or more known depressions for a given roadway as received from a cloud system or other vehicles” [0136]); 
receiving, from at least one sensor connected to the vehicle, environmental data external to the vehicle (Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway); 
receiving operational data associated with the vehicle (Kundu vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]); 
based on location information, positional data, environmental data, and operational data associated with the vehicle, calculating a roadway item risk value (see at least Kundu which determines candidates and locations based on environmental conditions Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway and Figure 33 and [0134-0135] “for example, the vehicle controller can classify the depression into one or more types, and then control at least one of speed, suspension, or steering of the vehicle accordingly. In an example implementation, depressions can be classified based on depression depth (too deep, intermediate, shallow or other in accordance with the desired implementation) and/or depression size (e.g., big, medium, small, or other in accordance with the desired implementation), and distance (near, far, as set in accordance with the desired implementation)…For example, if an incoming depression is classified as being large and deep, the depression can be considered to be dangerous, and thus the speed of the vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver if such can be conducted safely…).
comparing the roadway item risk value to a risk threshold if the roadway item risk value exceeds the risk threshold, calculating and avoidance path and (See at least Kundu Figure 33 and [0134-0135] wherein it is determined if the depression size is either class 1 (too big) or class 2 (medium) and the depth is class 1 (too deep) then it is above a threshold and requires steering control (an avoidance path).  Further, the examiner notes there must be a numerical value of a threshold for what is classified as too deep or too big which meets the Applicant’s limitation of roadway item risk value and risk threshold.  “for example, the vehicle controller can classify the depression into one or more types, and then control at least one of speed, suspension, or steering of the vehicle accordingly. In an example implementation, depressions can be classified based on depression depth (too deep, intermediate, shallow or other in accordance with the desired implementation) and/or depression size (e.g., big, medium, small, or other in accordance with the desired implementation), and distance (near, far, as set in accordance with the desired implementation)…For example, if an incoming depression is classified as being large and deep, the depression can be considered to be dangerous, and thus the speed of the vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver if such can be conducted safely).
based on the calculated avoidance path, dynamically modifying a path of the vehicle to avoid colliding with the at least one roadway hazard (Kundu “detect candidate depressions in the roadway in real time and adjust the control of the vehicle system according to the detected depressions.” Abstract and “the depression can be considered to be dangerous, and thus… the steering is controlled to execute a lane change or other evasive maneuver…” see [0135] and also [0164], Figure 33).
Kundu discloses that at least a map is generated as the position of the vehicle is on the map [0136] “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and [126] e.g. “the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole…” [0126], or lane selection or steering control determination in [0134], [0135], and Figure 33); but does not explicitly disclose displaying a map or an avoidance path.  
  However, Pipe teaches displaying an avoidance path on a display within the vehicle (see at least [0030] “Moreover, the user interface 120 may display a route or an updated route of a path of the vehicle 102.”)  Further, Pipe also teaches comparing the roadway item risk value to a risk threshold and calculating an avoidance path (see at least Pipe [0083]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kundu by displaying the map as Pipe because it alerts the driver to upcoming hazards and enhances safety.  
Regarding Claim 19, Kundu discloses a vehicular computer comprising:
a memory (Kundu, Figure 35, item 3515); 
a processor (Kundu, Figure 35, item 3510) coupled to the memory, wherein the processor is configured to: 
receiving location information identifying the at least one roadway hazard on a surface of at least a portion of the roadway (Kundu “tracking system is used to predict the depression location 306” and “information such as the lane information, obstacle information, and other information may be provided into the system” see [0051, 0053]);
receiving positional data of the vehicle indicating a current position of the vehicle with respect to the roadway and to the at least one roadway hazard (Kundu “ECU is connected to a map positioning unit 6 to receive signals from the map positioning unit 6. Those signals represent …the position of the vehicle on a map…lane information, and as applicable, one or more known depressions for a given roadway as received from a cloud system or other vehicles” [0136]); 
receiving, from at least one sensor connected to the vehicle, environmental data external to the vehicle (Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway); 
receiving operational data associated with the vehicle (Kundu vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]); 
based on location information, positional data, environmental data, and operational data associated with the vehicle, calculating a roadway item risk value (see at least Kundu which determines candidates and locations based on environmental conditions Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway and Figure 33 and [0134-0135] “for example, the vehicle controller can classify the depression into one or more types, and then control at least one of speed, suspension, or steering of the vehicle accordingly. In an example implementation, depressions can be classified based on depression depth (too deep, intermediate, shallow or other in accordance with the desired implementation) and/or depression size (e.g., big, medium, small, or other in accordance with the desired implementation), and distance (near, far, as set in accordance with the desired implementation)…For example, if an incoming depression is classified as being large and deep, the depression can be considered to be dangerous, and thus the speed of the vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver if such can be conducted safely…).
comparing the roadway item risk value to a risk threshold if the roadway item risk value exceeds the risk threshold, calculating and avoidance path and (See at least Kundu Figure 33 and [0134-0135] wherein it is determined if the depression size is either class 1 (too big) or class 2 (medium) and the depth is class 1 (too deep) then it is above a threshold and requires steering control (an avoidance path).  Further, the examiner notes there must be a numerical value of a threshold for what is classified as too deep or too big which meets the Applicant’s limitation of roadway item risk value and risk threshold.  “for example, the vehicle controller can classify the depression into one or more types, and then control at least one of speed, suspension, or steering of the vehicle accordingly. In an example implementation, depressions can be classified based on depression depth (too deep, intermediate, shallow or other in accordance with the desired implementation) and/or depression size (e.g., big, medium, small, or other in accordance with the desired implementation), and distance (near, far, as set in accordance with the desired implementation)…For example, if an incoming depression is classified as being large and deep, the depression can be considered to be dangerous, and thus the speed of the vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver if such can be conducted safely).
based on the calculated avoidance path, dynamically modifying a path of the vehicle to avoid colliding with the at least one roadway hazard (Kundu “detect candidate depressions in the roadway in real time and adjust the control of the vehicle system according to the detected depressions.” Abstract and “the depression can be considered to be dangerous, and thus… the steering is controlled to execute a lane change or other evasive maneuver…” see [0135] and also [0164], Figure 33)
and transmit the avoidance path to a second vehicle proximal to the vehicle (see at least Kundu 34B “management apparatus 102 functions as a cloud system that is implemented to record instances of depressions that are detected on roadways by the one or more vehicle systems 101-1, 101-2, 101-3. The one or more vehicle systems 101-1, 101-2, 101-3 can transmit such information via a network interface that connects the vehicle system to the management apparatus 102… the management apparatus 102 can provide information regarding previously detected instances of depressions and their locations on a roadway corresponding to a particular vehicle system depending on the desired implementation.”[0145], [0146] and [0163], “processor 3510 can be configured to receive locations of one or more candidate depressions on the roadway from one or more vehicle systems associated with the management apparatus 102”).
Kundu discloses that at least a map is generated as the position of the vehicle is on the map [0136] “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and [126] e.g. “the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole…” [0126], or lane selection or steering control determination in [0134], [0135], and Figure 33); but does not explicitly disclose displaying a map or an avoidance path.  
  However, Pipe teaches displaying an avoidance path on a display within the vehicle (see at least [0030] “Moreover, the user interface 120 may display a route or an updated route of a path of the vehicle 102.”)  Further, Pipe also teaches comparing the roadway item risk value to a risk threshold and calculating an avoidance path (see at least Pipe [0083]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kundu by displaying the map as Pipe because it alerts the driver to upcoming hazards and enhances safety.  
Regarding claim 21, the combination of Kundu and Pipe discloses the system wherein the first roadway item is at least one of: a pothole, a rut, a crack, a dip, a stopped vehicle, a pedestrian, a bicyclist, a malfunctioning traffic light, road debris, and a weather hazard (see at least Kundu “depressions such as potholes, road cracks and/obstacles such as vehicles or traffic poles, and so on.” [0051]).
Regarding claim 28, the combination of Kundu and Pipe discloses the vehicular computer of claim 19, the processor further configured to: dynamically modify a path of the vehicle to avoid colliding with the at least one roadway hazard (see at least Kundu “the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole…” [0126], or lane selection or steering control determination in [0134], [0135], and Figure 33).
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kundu and Pipe in further view of in view of Slusar et al. (US PG Pub. 2017/0089710 hereinafter “Slusar”).
At the onset, the examiner notes that the independent claim (claim 11) from which claims 22-24 depend does not recite a map, but instead displaying an avoidance path. Therefore, when the claims of 22-24 recite “the map” there is not only a lack of antecedent basis, but no requirement for a map nor the display of the elements recited in claims 22-24 as there is no map to display the traffic density, alternative route, traffic light, etc.  Further, it is noted that due to the lack of antecedent basis and/or different terminology used within the claim (e.g. alternative route vs. avoidance path, recitation of displaying both a map and avoidance path) that written description issues could arise as there is no support for both an alternative route and an avoidance route and both a map and an avoidance path to be displayed.  However, the Examiner believes the Applicant made a bona fide attempt at amending the claims and in the interest of compact prosecution has provided a rejection for claims 22-24
Regarding claim 22, the combination of Kundu and Pipe discloses the system of claim 11, but do not disclose wherein the map further displays traffic density information. Slusar discloses wherein the map displays traffic density information (see at least Slusar “As another example, the environmental information may include data detailing foot traffic and other types of traffic (e.g. pedestrians, cyclists, motorcyclists, and the like)…” [0034], “number of lanes, width of roads/lanes, population density” and  “The risk map generation system 302 may be able to provide first responders with a plurality of possible routes to a predetermined destination and rank them based on risk value, time, distance, traffic, and other safety and travel factors.” [0075].  The examiner interprets traffic and population density to include traffic density.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu and Pipe with the aforementioned feature of Slusar in order to provide first responders with a plurality of possible routes to a predetermined destination and rank them based on risk value, time, distance, traffic and other safety travel factors (Slusar [0075]).
Regarding claim 23 the combination of Kundu and Pipe discloses the system of claim 11, including an avoidance path, but do not explicitly disclose a separate map wherein the map further displays at least one alternative route.  Slusar discloses a map that displays at least one alternative route (see at least Slusar “a personal navigation device, mobile device, and/or personal computing device may access a database of risk scores to assist in identifying and indicating alternate lower-risk travel routes. [0006] and “For example, a generated risk map may contain different routes of travel based on the road segments a user may travel to arrive at their end destination.” [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu and Pipe with the aforementioned feature of Slusar in order to provide lower risk routes and allow the vehicle and passengers to arrive to its destination safely.
Regarding claim 24, the combination of Kundu and Pipe discloses the system of claim 11, including a map that includes a location of at least one of: a traffic light, a stop sign, and a roadway shoulder (see at least Kundu “depressions such as potholes, road cracks and/obstacles such as vehicles or traffic poles, and so on.” [0051], but do not disclose wherein the map is displayed.  Slusar discloses displaying a map and further discloses displaying “physical attributes of the road (e.g., slope, pitch, Surface type, grade, and the like). In some aspects, the physical attributes of the road may comprise a pothole(s), a slit(s), an oil slick(s), a speed bump(s), an elevation(s) or unevenness (e.g., if one lane of road is higher than the other, which often occurs when road work is being done), etc.” [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu and Pipe with the aforementioned feature of Slusar in order to display all upcoming possible hazards to the driver for their awareness and avoidance, as necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662